DETAILED ACTION
This Office action is in response to the amendment and remarks filed on December 23rd, 2021.  Claims 1-19 are pending.  In light of the amendments prior objection to the drawings is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/23/2021, with respect to the rejections over the ‘601 publication have been fully considered and are persuasive.  The rejections of claims 1-2, 7-8, and 10-19 have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a  method of operating a scanning probe microscope wherein a control loop is provided that is configured for controlling one or more feedback parameters of the scanning probe microscope, wherein the scanning probe microscope comprises a sensor device including a cantilever having a probe tip, wherein the scanning probe microscope includes at least one stage actuator for actuating at least one of an object stage or sensor stage to vary a relative distance between the sensor device and a sample, and wherein a controller is provided with one or more control parameters configured to control the at least one stage actuator for keeping the sample at a desired distance with respect to the cantilever, the method including: performing 
The closest prior arts of record are WO 2008/027601 (the ‘601 publication), US 2018/0217180 (Sivan) and US 2008/0277582 (Shi).  The ‘601 publication discloses performing measurements during a control loop with an excitation signal having a plurality of frequency components, modeling the response function, and adapting the input signals based on the model response function.  However, the ‘601 does not disclose identifying the model response function using the excitation signal and resulting response signal, instead fitting these to a previously selected model.  Sivan discloses identifying the model response function or transfer function, but does so based on known cantilever resonance and quality rather than based on performing the measurements.  Shi et al. discloses details of adapting inputs based on a known transfer function.  These arts, taken alone or together, do not disclose or make obvious the claimed method.  Essentially the same reasons for allowance apply to claims 18 & 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881